
	
		II
		109th CONGRESS
		2d Session
		S. 3633
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2006
			Mr. Inhofe (for himself,
			 Mr. Nelson of Nebraska,
			 Ms. Snowe, Mr.
			 Warner, Mr. Graham,
			 Mr. DeWine, Mr.
			 Stevens, Mr. Martinez,
			 Mr. Bunning, Mr. Crapo, Mr.
			 Craig, Mr. Kyl,
			 Mr. Ensign, Mr.
			 Coburn, Mr. Shelby,
			 Mr. Thomas, Mr.
			 DeMint, Mr. Chambliss,
			 Mrs. Hutchison, Mr. Vitter, Mr.
			 Isakson, Mr. Sessions,
			 Mr. Thune, Mr.
			 Bond, Mr. Smith,
			 Mr. Cochran, Mr. Gregg, Mr.
			 Burns, Mr. Talent,
			 Mr. Burr, Mr.
			 Allen, and Mrs. Dole)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require the withholding of United States contributions
		  to the United Nations until the President certifies that the United Nations is
		  not engaged in global taxation schemes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protection against United Nations
			 Taxation Act of 2006, the PUNT Act of 2006, or as the
			 Helms-Biden Reauthorization Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)Congress has
			 previously taken action in opposition to United Nations taxation schemes in
			 section 921 of the United Nations Reform Act of 1999 (chapter 2 of title IX of
			 the Admiral James W. Nance and Meg Donovan Foreign Relations Act, Fiscal Years
			 2000 and 2001 (as enacted into law by section 1000(a)(7) of Public Law 106–113
			 and contained in appendix G of that Act; 113 Stat. 1501A–478) (commonly
			 referred to as Helms-Biden)).
			(2)The 2005 United
			 Nations’ Human Development Report, released September 7, 2005, envisages
			 raising additional revenue through international taxation
			 mechanisms.
			(3)The 2005 United
			 Nations’ Human Development Report states, Several governments are
			 assessing the implications of an international tax on aviation fuel. Even set
			 at a low level, such a tax could raise $9-$10 billion a year.
			(4)The 2005 United
			 Nations’ Human Development Report states, Another proposal calls for a
			 flat-rate tax on airline passenger tickets, with several countries
			 having reached an agreement in principle to introduce a national air
			 ticketing tax to finance development spending.
			(5)The 2005 United
			 Nations’ Human Development Report states, Other countries have advocated
			 a tax on currency transactions. Indeed, Belgium has already passed legislation
			 on the adoption of a currency tax.
			(6)It has been
			 estimated that a Tobin tax, named after Dr. James Tobin who
			 first proposed it, would raise $13,000,000,000,000 from a small levy on
			 international currency transactions.
			(7)The 2005 United
			 Nations’ Human Development Report states, Advocates for the use of
			 international levies to mobilize financing for development claim that the
			 approach would produce important benefits for the MDGs [Millennium Development
			 Goals] and beyond.
			(8)The 2005 United
			 Nations’ Human Development Report highlights the fact that, in a 2004 report,
			 the Government of France argues that new international taxes and fees are a
			 good idea.
			(9)The 2005 United
			 Nations’ Human Development Report recognizes that the United States, in
			 particular, is opposed to the approach of employing international
			 taxation mechanisms.
			(10)United Nations
			 officials have made numerous and repeated proposals to provide financing for
			 the United Nations outside the scrutiny of Member States of the United Nations,
			 including borrowing from international financial institutions, assuming control
			 of bonds issued by Member States, and imposing taxes on an extensive range of
			 transactions, goods, and services.
			(11)The 1994 United
			 Nations' Human Development Report stated that [i]t is appropriate that
			 the proceeds of an international tax be devoted to international purposes and
			 be placed at the disposal of international institutions.
			(12)On January 14,
			 1996, United Nations General Secretary Boutros Boutros-Ghali stated that an
			 international tax would mean that [he would] not be under the daily
			 financial will of the Member States.
			(13)The United
			 Nations and its organizations are replete with mismanagement, waste,
			 corruption, and inefficiency which cost American taxpayers millions of dollars
			 each year.
			(14)The power to tax
			 is an attribute of sovereignty.
			(15)The United
			 Nations does not have the attributes of sovereignty and is not a sovereign
			 power.
			(16)The United
			 Nations has no legal authority to impose taxes on United States
			 citizens.
			(17)On August 30,
			 2005, the United States Representative to the United Nations wrote to
			 colleagues at the United Nations to caution against international spending
			 targets which bear no relation to countries’ needs or ability to use aid
			 effectively and to warn against ignor[ing] the need for an
			 enabling environment at the national level for aid to be effective in promoting
			 development.
			(18)The Report of
			 the United Nations Commission on the Private Sector and Development estimates
			 that developing countries have $9,400,000,000,000 in private financial assets
			 that cannot be fully mobilized because of corruption and inadequate legal
			 protection for property and contracts.
			(19)On August 30,
			 2005, the United States Representative to the United Nations observed,
			 Prosperity requires institutions at the national level that generate
			 wealth and enable countries to participate in the global
			 economy.
			(20)As a matter of
			 prioritization, foreign national and international corruption and legal
			 protection for property and contracts must be addressed before additional
			 spending of American taxpayer dollars on foreign aid exacerbates these
			 problems.
			(21)On August 30,
			 2005, the United States Representative to the United Nations observed,
			 Development is about putting into place a complex set of policies and
			 institutions that will generate economic growth and sustain it over the long
			 haul to the benefit of all countries.
			(22)On August 30,
			 2005, the United States Representative to the United Nations observed, A
			 global partnership is predicated on the acceptance by developing countries of
			 their national responsibility to undertake specific reforms to improve their
			 economic governance and respect for human rights and the rule of
			 law.
			(23)On August 30,
			 2005, the United States Representative to the United Nations stated clearly and
			 firmly that the United States is unable to agree to new
			 open-ended donor financial commitments.
			(24)On August 30,
			 2005, the United States Representative to the United Nations stated clearly and
			 firmly that the U.S. does not accept global aid targets or global
			 taxes.
			(25)Any activity by
			 United Nations officials, personnel, agents, or contractors to develop,
			 advocate, or promote international taxes or fees, except as noted in section
			 3(b)(4), is unacceptable and must be thoroughly investigated.
			(26)On August 30,
			 2005, the United States Representative to the United Nations cautioned against
			 global governance and objected to assert[ing] a primacy
			 for the United Nations in international economic governance without respecting
			 the roles and mandates of other institutions.
			(27)On March 21,
			 2005, United Nations Secretary-General Kofi Annan addressed the General
			 Assembly to present a report entitled, In Larger Freedom that
			 advocates, Global development assistance must be more than doubled over
			 the next few years. . . . Each developed country that has not already done so
			 should establish a timetable to achieve the 0.7 percent target of gross
			 national income for official development assistance no later than 2015,
			 starting with significant increases no later than 2006, and reaching 0.5
			 percent by 2009. The increase should be front-loaded through an International
			 Finance Facility, and other innovative sources of financing should be
			 considered for the longer term.
			(28)The term
			 innovative sources of financing involves developing, advocating,
			 endorsing, publicizing, promoting, and collecting international taxes and
			 fees.
			(29)According to the
			 In Larger Freedom report, the United Nations proposes to create
			 an international revenue service named the International Finance
			 Facility.
			(30)This proposed
			 international revenue service would extract long-term binding financial
			 commitments from developed nations and collect this money.
			(31)This proposed
			 international revenue service would also issue debt on the global market for
			 bonds issued by supranational institutions and agencies and transfer wealth to
			 developing nations.
			(32)The January 2003
			 proposal of the United Kingdom for an International Financing Facility, which
			 the United Nations has endorsed, states, There have been other proposals
			 for new and innovative ways to raise funds to meet these goals, including a
			 Tobin tax, arms tax and an issue of IMF special drawing rights
			 (SDRs).
			(33)On Friday, June
			 10, 2005, at the United Nations in New York, the Inter-Parliamentary Union
			 (IPU), in cooperation with the United Nations Department for Economic and
			 Social Affairs (Financing for Development Office), organized a panel discussion
			 entitled, Promoting innovative sources of financing for development:
			 What role for parliaments?.
			(34)The United
			 Nations panel of June 10, 2005, laid the lobbying groundwork for global taxes
			 and fees, stating The panel aimed at providing the United Nations with a
			 first direct impression of the political support that currently exists at the
			 parliamentary level or that may be mobilized in future for innovative sources
			 of development financing.
			(35)The United
			 Nations panel of June 10, 2005, concluded that most proposed new sources
			 of financing will eventually require a legislative framework either to regulate
			 existing financing mechanisms or to create brand new ones.
			(36)The United
			 Nations panel of June 10, 2005, stated, [T]he role of parliaments is
			 essential to mobilize the required political support for the various innovative
			 mechanisms on the table.
			(37)The United
			 Nations panel of June 10, 2005, lobbied to maximize new international taxes,
			 The seven parliamentarians on the panel agreed that no single innovative
			 proposal alone would suffice to fill the financing gap left open by traditional
			 sources (estimated between 50 and 100 billion dollars a year). It was important
			 therefore that a number of proposals be advanced at the same
			 time.
			(38)The United
			 Nations panel of June 10, 2005, explained the rationale behind the first, most
			 promising way to levy new international revenues from the likes of United
			 States nationals, stating, Among these, the IFF was likely to be a
			 favourite because it did not require universality, could mobilize considerable
			 sums, created a more predictable and stable flow, and could easily be
			 scrutinized by contributing countries’ parliaments. Because the IFF can be
			 implemented in the short term, it constitutes the most rapid response. . . .
			 The first IFF, to raise $4 billion . . . will be launched this
			 year.
			(39)The United
			 Nations panel of June 10, 2005, lobbied to find the most efficient way to
			 transfer wealth out of the United States, stating, On remittances, the
			 impression of the panel was that it should not be too difficult to find some
			 creative solution to reduce the average 20 percent transaction fee, and thus
			 increase the overall flow.
			(40)The United
			 Nations panel of June 10, 2005, lobbied to make life easier for illegal
			 immigrants, stating, A more intractable problem, however, has to do with
			 facilitating money transfers for illegal migrants who fear exposure to the
			 authorities. The situation has become particularly difficult in the United
			 States, the largest remittance-sending country, following the tightening of
			 security measures since the September 11th attacks.
			(41)The United
			 Nations panel of June 10, 2005, confronted the challenges of international
			 taxation and offered some glimmer of hope, When it comes to discussions
			 about international taxation, some of the parliamentarians on the panel felt
			 strongly that this would for several years to come be a political non-starter
			 in too many legislatures (although the Canadian House of Commons did adopt a
			 motion on an international currency transaction tax that expressed support for
			 such a tax in concert with the international community). The
			 reasons adduced for this negative assessment were the classic ones:
			 international taxes can distort investment and trade flows, can undermine
			 national sovereignty, may be impossible to universalize, and may even tamper
			 with a country’s defence capacities (in the case of taxes on arms
			 sales).
			(42)In order to tax
			 with the greatest of ease, the United Nations panel of June 10, 2005, advocated
			 the following: For other panelists, however, at least some new fiscal
			 levies could be instituted without seeking a universal consensus. The best
			 example of this is given by flight departure taxes; these can be implemented at
			 the country level and can generate a fairly predictable and rich
			 stream.
			(43)On August 28,
			 2005, Asia-Europe Dialogue & Partner offered their Declaration on
			 Innovative Sources of Financing for Development, At the initiative of
			 President Luiz Inácio Lula da Silva, of Brazil, we gathered in New York, on
			 20th September 2004, to . . . increase financing for development. . . . [T]he
			 international discussions of innovative sources of funding have gained
			 momentum. The issue has become a regular feature in UN discussions on financing
			 for development and has been in the agenda of multilateral financial
			 institutions and other important international fora.
			(44)The United
			 Nations General Assembly agenda item dated on October 15, 2004, and titled
			 Follow-up to and implementation of the outcome of the International
			 Conference on Financing for Development states the determination of the
			 General Assembly to continue to implement and build further on the
			 commitments made and agreements reached at the International Conference on
			 Financing for Development and to strengthen the coordinated and coherent
			 engagement of all relevant stakeholders in the financing for development
			 process.
			(45)The World
			 Federalist Movement Web page on Global Economic Governance states that
			 organization’s position on global levies or taxes, noting the United Nations’
			 calls for major efforts to mobilize additional financial resources and stating
			 that a treaty or convention for collection of revenues for funding is in the
			 works:
				
					For multilateral institutions to be
			 effective and independent they must have stable and adequate funding. There is
			 a fundamental need for new financial mechanisms to provide for a strengthened
			 and democratized multilateral system. Since the U.N. conference on Financing
			 for Development in 2002, more intergovernmental attention has been given to the
			 possibility of innovative sources of finance such as environmental charge,
			 currency transaction taxation, taxation of arms trade, International Financial
			 Facility as proposed by the British government, and remittance’s benefits as
			 well as voluntary contributions through credit cards and
			 lotteries.Several
				reports have been written on the feasibility of some of these innovative
				sources of finance by Member-States and U.N. bodies. In the note by the U.N.
				Secretary-General on innovative sources of financing for development, he calls
				for major efforts by developing countries and the international
				community to mobilize additional financial resource. Brazil, France,
				Chile and Spain have taken the lead in a campaign for Action against Hunger and
				Poverty emphasizing the need for innovative finance mechanisms if the
				Millennium Development Goals (MDGs) are to be accomplished.
					Whereas the
				current intergovernmental debate about innovative sources of finance is placed
				within the framework of financing development and more specifically the MDGs,
				WFM believes that the debate should be seen in a broader perspective to also
				include the element of independent funding of multilateral
				organizations.
					At present the
				most powerful countries provide the vast majority of funding for international
				organizations and possess an immense and unbalanced control over the political
				decisions of these organizations. To reverse this trend, WFM calls for a
				mixture of state and independent funding of international organizations to
				ensure fair and democratic decision-making processes exempt from power
				politics. WFM thus believes that independent funding for multilateral
				organizations would address the challenges and obstacles for achieving
				democratic global governance.
					WFM
				specifically consider the global taxation of transnational currency
				transactions to be the most important source of independent funding and
				advocates a global implementation of the Tobin tax. Eventually, in cooperation
				with other NGOs and legal experts, WFM hopes to draft a treaty or convention
				for collection of revenues for funding the multilateral system that can be
				proposed and carried forth in intergovernmental
				processes.
					
			(46)The
			 International Financial Institutions in Latin America state on their Web page
			 the following:
				
					Another study on innovative
			 sources of financing for development, commissioned by the U.N. from WIDER (The
			 World Institute for Development Economics Research), was published in August
			 2004. Undertaken by Professor Anthony B. Atkinson of Nuffield College, Oxford
			 University, the study examines some of the same potential sources for
			 additional aid as well as considering how international taxes might be
			 administered by national authorities.In addition to
				the Tobin tax, it considers a global environmental levy, a carbon-use tax,
				applied at a rate of US4.8 cents a US gallon (E 0.01 per litre). This tax
				levied only on high-income countries could indeed raise some US$60
				billion a year..
					
			(47)On August 17,
			 2004, the United Nations General Assembly distributed a document entitled,
			 Innovative Sources of Financing for Development, which stated
			 the following:
				
					The General
				Assembly, in its resolution 58/230 of 23 December 2003, decided to consider at
				its fifty-ninth session possible innovative sources of financing for
				development, and requested the Secretary-General to submit the result of the
				analysis on this issue as called for in paragraph 44 of the Monterrey Consensus
				of the International Conference on Financing for Development. In the Consensus,
				heads of State and Government recognized the value of exploring innovative
				sources of finance provided that those sources did not unduly burden developing
				countries, and agreed to study, in the appropriate forums, the results of the
				analysis requested from the Secretary-General on possible innovative sources of
				finance.
					In this
				connection, it should be recalled that the General Assembly, in the context of
				the five-year review of the implementation of the outcome of the World Summit
				for Social Development, adopted resolution S-24/2 of 1 July 2000, on further
				initiatives for social development, in which it called for a rigorous analysis
				of the advantages, disadvantages and other implications of proposals for
				developing new and innovative sources of funding, both public and private, for
				dedication to social development and poverty eradication programmes.
					In response
				to the decisions of the Assembly, the Department of Economic and Social Affairs
				of the United Nations Secretariat commissioned the World Institute for
				Development Economics Research of the United Nations University (UNUWIDER) to
				undertake, during the period from 2003 to 2004, a study of new and innovative
				sources of development finance. The purpose of the study was not to devise new
				financing mechanisms for development but to consider some of the better-known
				existing proposals, focusing on their design and policy implications. An
				international expert on fiscal issues, Professor Anthony B. Atkinson, Warden of
				Nuffield College, Oxford University, led the project, which engaged a number of
				academics to prepare separate papers on a selection of innovative financing
				proposals. The UNU-WIDER study, entitled New Sources of Development Finance,
				will be published by Oxford University Press in 2004.
					An edited
				version of a policy-focused summary, entitled New Sources of Development
				Finance: Funding the Millennium Development Goals, prepared by
				Professor Atkinson in his capacity as director of the UNU-WIDER study, is
				contained in the annex to the present note. It presents the analytical
				framework, short summaries of the seven proposed sources of funding (i.e.,
				global environmental taxes, tax on currency transactions, creation of new
				special drawing rights, an international finance facility, increased private
				donations for development, a global lottery and global premium bond, and
				increased remittances from emigrants), an overview of the key findings, and
				some
				conclusions.
					.
			(48)The foreword to
			 the United Nations University book entitled New Sources of Development
			 Finance observes that, Proposals for any form of global taxation
			 meet immediate opposition from powerful elements in the US Congress. On the
			 other hand, there is widespread appreciation of the need for new resource
			 flows… .
			(49)The foreword to
			 the book also explains that earmarking of taxes for particular uses can be an
			 effective tactic for the implementation of new taxes, stating that [w]e
			 can learn from the analysis of the ear-marking of taxes….
			(50)The foreword to
			 the book also clearly explains the lobbying goal of the book, stating,
			 The ultimate aim is to help break the present impasse in external
			 finance for developing countries, and we believe this study will make an
			 important contribution to the debate.
			(51)One contributor
			 to New Sources of Development Finance suggests that taxes be collected by
			 national governments and then provided for international purposes, perhaps
			 through an international agency. Another contributor suggests
			 the establishment of a World Tax Authority under the United
			 Nations system.
			(52)In June 2001,
			 Ruben P. Mendez, formerly of the United Nations Development Programme,
			 presented a paper entitled The Case for Global Taxes: An
			 Overview to the United Nations ad hoc Expert Group Meeting on
			 Innovation in Mobilizing Global Resources for Development.
			(53)In The
			 Case for Global Taxes Mr. Mendez claims that as a percentage of gross
			 national product, official development assistance from the United States to
			 foreign nations runs at about 0.22 per cent, or less than one-third of
			 the universally accepted norm of 0.7 per cent and explains that the
			 public transfer of resources from the United States to foreign nations could be
			 brought to 22 to 28 percent, or one hundred times what it is now, through a
			 formal system of international taxation of the United States.
			(54)According to
			 Jeffrey D. Sachs, a Special Advisor to United Nations Secretary-General Annan
			 on the Millennium Development Goals, the rate of United States assistance
			 remains at 0.15 percent and, therefore, We are short by $65 billion each
			 year.
			(55)In his 2001
			 United Nations paper, Mr. Mendez states, Permits to pollute, in fact,
			 are a form of corrective, or Pigovian, taxation and could
			 presage the acceptance of global taxation per se in view of the interest of the
			 big industrial polluting nations in this approach.
			(56)The 2001 United
			 Nations paper continues, In the international economy, however, the
			 global commons are generally used free of charge. It is therefore only logical
			 to have a system of global taxes, or user charges. The global commons may be
			 defined as those physical attributes of the universe that fall outside national
			 jurisdiction or ownership. In addition to the traditional, tangible kinds of
			 geographical space and features, e.g., land, bodies of water, ocean depths,
			 air, natural resources and ecosystems, they include impalpable but nevertheless
			 important physical facts such as the different levels of outer space, the
			 orbits of geostationary satellites, and the electromagnetic
			 spectrum.
			(57)The 2001 United
			 Nations paper reflects, Nobel Memorial Prize-winning economist James
			 Tobin of Yale has proposed taxing foreign exchange transactions. . . .
			 Professor Tobin has noted that it could also be a terrific fund
			 raiser that could cover everything—a potential that has
			 not been lost on people concerned with international fund raising, who have now
			 latched on to the Tobin tax bandwagon.
			(58)Journalist
			 Steven Solomon, a former staff reporter at Forbes Magazine, estimates that the
			 Tobin tax might net some $13 trillion a year.
			(59)The 2001 United
			 Nations paper alternately advocates the creation of a foreign currency exchange
			 to replace the role banks currently play and to levy user charges.
			(60)The 2001 United
			 Nations paper also advocates an ad valorem tax on international trade, which
			 the paper claims is justified, arguing, trade uses the global commons,
			 and 95 percent consists of goods transported by ocean freight. It would be a
			 form of user fee. An alternative would be a tax on ocean
			 freight.
			(61)The 2001 United
			 Nations paper also advocates, Military expenditures and arms transfers
			 could also be taxed.
			(62)The 2001 United
			 Nations paper also advocates, Taxes could also be on specific traded
			 commodities, for instance, internationally traded oil, other exhaustible
			 materials . . . or manufactured goods.
			(63)The 2001 United
			 Nations paper also advocates serious attempts to compensate [developing
			 countries] for the opportunity costs of conservation or to promote the
			 generation of positive externalities whose returns these countries are unable
			 to capture.
			(64)The 2001 United
			 Nations paper also advocates taxing, overflight, stating, Like the high
			 seas, international air space provides a passage for international transport.
			 Since it lies outside national jurisdiction, is used by aircraft of various
			 nations and is congestible, there is logic behind having the international
			 public sector assert global ownership and charge user fees. One way this could
			 be accomplished is through a surcharge on international air tickets, a proposal
			 suggested by former Secretary-General Boutros Boutros-Ghali, but not repeated
			 since an outcry by a group of US congressmen.
			(65)The 2001 United
			 Nations paper also advocates, In addition to taxing and tapping foreign
			 exchange transactions, discussed at the beginning of this section, there are
			 two measures of a monetary nature, with considerable possibilities for fund
			 raising, that are worth revisiting: Special drawing rights (SDRs) and IMF gold
			 holdings.
			(66)The 2001 United
			 Nations paper also advocates, The Bhagwati tax is one of
			 many which have an economic and ethical rationale but must be appraised in
			 terms of political and national juridical considerations. Although not
			 presented initially within a public economics framework, it can be seen as a
			 way for the developed countries to compensate generators of positive
			 externalities—the countries of origin of the highly trained emigrants, who
			 benefit the receiving countries and do not produce returns that can be captured
			 by their home countries. Such taxes have existed for some time, such as the
			 exit taxes of the Russian Federation and the former USSR, although Bhagwati's
			 point is that it is the beneficiaries, including the recipient countries, which
			 should pay the taxes.
			(67)In the 2001
			 United Nations paper, Mendez declared that, The concept of automaticity
			 in international public financing [mandatory international taxation] was first
			 discussed in an official international forum in 1977, at the United Nations
			 Conference on Desertification (UNCOD) in Nairobi. It was developed and
			 incorporated in concrete proposals in subsequent studies and reports, in 1978
			 and 1980, by the United Nations Environmental Programme (UNEP) and the
			 Secretary-General to the Economic and Social Council (ECOSOC) and the General
			 Assembly on financing the UNCOD Plan of Action.7 These proposals were first
			 analysed in an international public finance framework in my 1992 book on the
			 subject. . . .
			(68)The global tax
			 proposals have thus been developed from 1977 to the present, calling into
			 question the validity of the Helms-Biden certification required under section
			 921 of the United Nations Reform Act of 1999 (chapter 2 of title IX of the
			 Admiral James W. Nance and Meg Donovan Foreign Relations Act, Fiscal Years 2000
			 and 2001 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
			 contained in appendix G of that Act; 113 Stat. 1501A–478) (commonly referred to
			 as Helms-Biden)).
			(69)The 2001 United
			 Nations paper concludes simply that the dawn of global taxation appears
			 to be at hand.
			(70)The handling by
			 the United Nations of the global tax issue is discussed in the book,
			 World Democratic Federalism, by Myron J. Frankman, who says that
			 one factor behind the hostile reaction of the United States
			 Congress to activity by the UN aimed at the promotion of any global
			 taxes was the publication by the United Nations Development Program of a 1996
			 book titled, The Tobin Tax.
			(71)The United
			 Nations and international organizations have developed, advocated, endorsed,
			 promoted, and publicized proposals concerning the imposition of taxes and fees
			 on United States nationals in order to raise revenue for the United Nations and
			 international organizations.
			3.Payment of
			 certain contributions contingent upon certification of no united nations
			 taxation schemes
			(a)Withholding of
			 portion of assessed contributionsNotwithstanding any other
			 provision of law, until the President submits the certification required under
			 subsection (b) for a fiscal year, the United States shall withhold during such
			 year 20 percent of assessed contributions to the regular budget of the United
			 Nations and other applicable international organizations.
			(b)Certification
				(1)Certification
			 requiredThe certification referred to in subsection (a) is an
			 annual certification made by the President to Congress that the following
			 conditions have been met:
					(A)No united
			 nations legal taxation authorityExcept as provided in paragraph
			 (2), neither the United Nations nor any of its specialized or affiliated
			 agencies nor any other international organization has the authority under
			 United States law to impose taxes or fees on the United States Government or on
			 the several States or on United States corporate citizens or on United States
			 nationals.
					(B)No taxes or
			 feesExcept as provided in paragraph (2), a tax or fee has not
			 been imposed on the United States Government or on the several States or on
			 United States corporate citizens or on United States nationals by the United
			 Nations or any of its specialized or affiliated agencies or any other
			 international organization.
					(C)No taxation
			 proposalsExcept as provided in paragraph (2), neither the United
			 Nations nor any of its specialized or affiliated agencies nor any other
			 international organization has developed, advocated, endorsed, promoted, or
			 publicized any proposal concerning the imposition of a tax or fee on any United
			 States national or any income earned in the United States in order to raise
			 revenue for the United Nations, any foreign government, or any international
			 organization.
					(2)ExceptionThe
			 conditions in subparagraphs (A) through (C) of paragraph (1) do not apply
			 to—
					(A)fees for
			 publications or other kinds of fees that are not tantamount to a tax on United
			 States citizens;
					(B)the World
			 Intellectual Property Organization; or
					(C)the staff
			 assessment costs of the United Nations and its specialized or affiliated
			 agencies.
					4.Savings
			 clause
			(a)Enforcement of
			 restrictions
				(1)In House of
			 RepresentativesIt shall not
			 be in order in the House of Representatives to consider any bill, joint
			 resolution, amendment, motion, or conference report suspending, waiving, or
			 repealing the requirement in section 3(a).
				(2)In
			 SenateIt shall not be in
			 order in the Senate to consider any bill, joint resolution, amendment, motion,
			 or conference report suspending, waiving, or repealing the requirement in
			 section 3(a).
				(b)Waiver of rule
			 in SenateSubsection (a) may be waived or suspended in the Senate
			 only by the affirmative vote of two-thirds of the Members, duly chosen and
			 sworn.
			(c)Appeals
				(1)ProcedureAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 section shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the mover and the manager of the bill, resolution, amendment, or
			 conference report, as the case may be.
				(2)Sustainability
			 of appealAn affirmative vote of three-fifths of the Members,
			 duly chosen and sworn, shall be required in the Senate to sustain an appeal of
			 the ruling of the Chair on a point of order raised under this section.
				
